

114 S837 IS: To modify the criteria used by the Corps of Engineers to dredge small ports.
U.S. Senate
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 837IN THE SENATE OF THE UNITED STATESMarch 23, 2015Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo modify the criteria used by the Corps of Engineers to dredge small ports.
	
		1.Modification of Corps of
			 Engineers criteria to dredge small ports
			(a)Minimum tonnage
 requirementNotwithstanding any other provision of law (including regulations), effective beginning on the date of enactment of this Act, the tonnage requirement with respect to the consideration of dredging of small ports by the Corps of Engineers shall be a minimum of 500,000 tons, as calculated in accordance with subsection (b).
 (b)CalculationFor purposes of subsection (a) and any other activity of the Corps of Engineers carried out on or after the date of enactment of this Act, tonnage shall be calculated by each relevant port authority and submitted to the Corps of Engineers.